Citation Nr: 1227510	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service connected traumatic brain injury (TBI) including headaches prior to October 23, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for service connected traumatic brain injury (TBI) including headaches beginning October 23, 2008. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran had active duty service from June 1986 to June 1990; September to December 1990; and April 2006 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Buffalo, New York, that granted service connection and assigned a 10 percent rating for TBI with headaches.  

The Veteran was scheduled for a hearing before a member of the Board in May 2012, but cancelled the hearing.  His hearing request is considered withdrawn.  38 C.F.R. § 20.702.

A review of the Virtual VA paperless claims processing system does not show any pertinent evidence that has not already been associated with the claims folder.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residuals of a closed head trauma have been characterized by headaches that are prostrating on average of once a month over the last several months, with subjective complaints of dizziness, mild memory loss, sleep impairment and difficulty concentrating; there has been no diagnosis of dementia and no showing of purely neurologic symptoms, completely prostrating and prolonged attacks, or severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for an initial rating of 30 percent, but no higher, for closed head trauma residuals, including headaches, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Codes 8045-8100 (2007).

2.  From October 23, 2008, the criteria for an evaluation of 40 percent, but no more, for closed head trauma residuals have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.124a, Diagnostic Codes 8045-8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations in July 2008, December 2008, and July 2010.  He has not reported any additional or increase symptomatology in his TBI disability since the most recent examination, and the record does not otherwise show any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 

General Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011). 

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Laws and regulations pertaining to TBI 

The residuals of the Veteran's head injury have been initially rated 10 percent disabling under Diagnostic Codes 8045-8100, residuals of a traumatic brain injury (TBI).  38 C.F.R. § 4.124a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The Veteran's claim for an increased initial rating for residuals of a head injury was received in July 2007.  During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693- 54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states: 

The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 C.F.R. 3.400, etc.  The rate of disability compensation will not be reduced based on these new rating criteria.  38 U.S.C.A. § 1155; 73 Fed. Reg. 54,693 (Sept. 23, 2008). 

In the present case, the Veteran's application for an increased rating was received in July 2007, which is before the effective date of the amendment, October 23, 2008.  In such circumstances, normally only the previous criteria would apply as discussed above.  However, the RO informed the Veteran of the new criteria in the May 2009 Statement of the Case.  In his substantive appeal, the Veteran cited the amended criteria in support of his claim.  This is construed as a request for review under the revised criteria.  

Benefits under the new version of Diagnostic Code 8045 cannot be granted prior to the October 23, 2008, effective date of that version.  Id.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  

The pre-amended version of Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2007).  The relevant provisions specify that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id. 

Also pertinent is Diagnostic Code 8100, concerning migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

The amended version of Diagnostic Code 8045 continues to provide for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  Under the current format, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is instructed to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Further, the rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, such should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Additionally, the rater is to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled ``Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. 3.114, if applicable.  Id. 

Factual Background

Private medical records dated in June 2007 show that the Veteran presented with headaches and memory problems.  On mental status examination he was oriented to time, place, and person.  However, he had memory difficulties.  Clinical examination did not reveal motor, coordination, sensory function, reflexes, or gait deficits.  The physician diagnosed post concussion syndrome and migraine headaches.  He recommended medication for the headaches and referred the Veteran to a post-concussion clinic.    

In his July 2007 claim, the Veteran reported that he had headaches and slurred speech.  
 
The Veteran underwent a private evaluation for post concussion symptoms in August 2007.  He reported having severe headaches and tinnitus as associated with blast exposure during service in Iraq.  The symptoms gradually improved, but did not resolve completely.  He also had severe memory loss.  Currently, he had headaches on a constant basis, which often lead to migraine type headaches.  He had speech difficulties, notably in word recall and searching.  He described having balance problems, especially during migraine attacks, and sleep difficulties.  

Clinical examination showed the Veteran to have a full range of motion in all extremities with full muscle strength.  Sensation was intact to light touch.  He had diminished knee reflexes (+1) and full elbow reflexes.  Memory was 2/3 object recall after ten minutes.  He presented clear speech, but had difficulties with concentration.  Psychiatric examination was normal with occasional episodes of irritability.  The examiner concluded that the Veteran had symptoms consistent with a concussion and post concussion syndrome.  She noted that he had difficulties with memory and concentration, but had adjusted well with use of assistive devices.  She believed his headache medication was working.   

The Veteran underwent a VA TBI assessment in July 2008.  The examiner characterized the following symptoms as mild: dizziness, loss of balance, poor coordination, nausea, vision disorder, sensitivity to light and noise, hearing difficulty, numbness, appetite changes, decision making difficulties, sleep disturbances, anxiety, and depression.  The following symptoms were characterized as moderate: headaches, concentration, memory difficulties, irritability, and frustration tolerance.  The Veteran reported that his headaches had occurred daily, but were now monthly.  Clinical examination results were similar to prior examinations.  The examiner opined that the Veteran had symptoms that may suggest TBI sequelae.  

The Veteran also had a VA general medical examination in July 2008.  In relevant part, he reported having three mild concussions during service from improvised explosive devices (IEDs).  He did not lose consciousness.  He began having headaches following the second IED blast.  After the third IED blast, the headaches occurred almost every day.  He had prostrating headaches once a month.  He had a prodrome of the oncoming headache and necessitated bed rest in a dark room.  Medication limited the prostrating headache duration to three or four hours.  He also recalled having slurred speech during one episode.   

The examiner completed a VA TBI worksheet.  She noted vertigo reported 3 to 4 times per week.  Sleep disturbance, fatigue, and malaise were present.  She reported a mild to moderate memory impairment.  Cognitive problems included slowness of thought, confusion, decreased concentration, delayed reaction time, and difficulties understanding directions and written language.  The Veteran affirmed pain, bowel and urinary disorders, psychiatric symptoms, and sexual dysfunction.  Sensory disorders were negative except for a preexisting pinched nerve of the hip.  The Veteran reported occasional blurriness of vision, hearing problems, and tinnitus.  He denied any oral or maxiofacial disorder.  The examiner assessed the symptoms as stable.  

Clinical examination showed the Veteran to have nearly full strength in his upper extremities and full strength in his lower extremities.  No muscle atrophy was observed.  The examiner described the Veteran's memory as good.  Deep tendon reflexes were full in the upper extremities and slightly diminished (+1) in the lower extremities.  The Veteran could perform finger to nose and rapidly alternating movements.  He was able to tandem, heel, and toe walk.  Psychological examination was unremarkable.  The examiner diagnosed headaches.  

VA reexamined the Veteran for service connected TBI residuals in December 2008.  He continued to treat his headaches with medication.  He described his headaches as occurring in different areas of his head.  He had aura and was sensitive to light and sound.  He also had nausea and vomiting.  The headaches lasted about four hours and necessitated bed rest in a dark room.  He also had coordination problems due to balance issues.  He described having general body discomfort, but did not believe that it was related to military service.  His sleep was limited to four hours per night.  He had moderate memory impairment, sound sensitivity, and vision changes.  He believed his taste and smell senses were slightly diminished.  

Upon objective examination, reflexes were normal, with the exception of an absent bilateral knee jerk.  The Veteran demonstrated full motor strength and had normal muscle tone in all extremities.  Autonomic nerve system impairment, imbalance or tremors, muscle atrophy, fasciculations, endocrine dysfunction, skin breakdown, vision problems, and psychiatric disorder were not observed.  However, there was evidence of mild impairment in memory, attention, concentration, and executive functions.  The examiner diagnosed migraine headaches, memory loss, and sleep disorder.  She noted that during migraine headaches the Veteran was incapacitated.  She commented that the memory loss does not appear to affect his daily activities as he used assistive devices as memory aids.  

The Veteran also underwent a VA psychiatric examination in December 2008.  In relevant part, mental status examination showed normal speech and thought processes.  Basic short-term memory and concentration were intact with some cognitive impairment.  He utilized a personal digital assistant (PDA) device as a memory aid.  The examiner diagnosed cognitive disorder secondary to TBI.  He assessed the Veteran's overall emotional functioning as "good," commenting that there were no mental health issues affecting his occupational capacity.  

In November 2009, the Veteran reported increased problems with his short term memory and concentration.  He experienced severe migraines about two to three times per month that required bed rest.  He had constant headaches every day.  

Private medical records dated in November 2009 reflected that the Veteran had a new onset of seizure.  The physician commented that it was probably secondary to concussion, migraines, and meralgia parethetica. 
  
VA treatment records, dated in January 2010, reflect reports of five tonic-clonic seizures since the Veteran returned from overseas in September 2009.  However, he reported fairly good functioning as he was about to start graduate school courses and continued to manage his business affairs.  Mental status examination showed some loose and disorganized thought processes, but an appropriate mood.  The Veteran expressed concern over his legal driving status following the seizures.  The examiner diagnosed epilepsy and stated that the Veteran could not drive.  He noted that the Veteran did not have any seizures since his medication increase, but that it remained to be seen if he would continue complete remission.  

In July 2010, the Veteran underwent VA examinations to evaluate headaches, TBI, and epilepsy.  He reported having two to three migraines per month during the past year.  He stated that less than half of the attacks were prostrating.  They lasted about four hours and made him sensitive to light and sound.  He occasionally had nausea and vomiting.  

With respect to his TBI, the Veteran reported being exposed to explosions in Iraq without loss of consciousness or blunt trauma.  He also had post-service blast exposure while working as a contractor in Iraq.  He complained of daily headaches and more severe migraines.  He also had dizziness, balance problems, sleep disturbances, fatigue, mild memory impairment, decreased attention, difficulty concentrating, hypersensitivity to light and sound, occasional blurriness, and decreased taste and smell sensations.  

Upon objective testing, the Veteran was conscious.  He demonstrated hypoactive (+1) reflexes in knee and ankle jerks bilaterally.  He had decreased sensation in his left lower extremity, but not in his right.  Motor examination and motor tone were normal without any evidence of muscle atrophy.  There were no findings for the following: autonomic nervous system impairment, gait abnormalities, imbalance or tremors, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown vision problems, or psychiatric manifestations.  The examiner noted the complaints of mild memory loss, but did not find objective evidence on testing.  Judgment was normal.  Social interaction was noted as occasionally inappropriate, without further detail.  He was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation was normal.  The Veteran was able to communicate by spoken and written language.  

Following the examination, TBI and seizures were diagnosed.  It was noted that the Veteran could not drive due to his recent seizure.  The examiner opined that the seizures did not wholly preclude employment, as they were currently controlled on medication.  She commented that the Veteran previously held a highly specialized job.  He had good communication abilities and presented as a very intelligent individual.  

Regarding the epilepsy examination, the Veteran reported that he had a grand mal seizure in October 2009.  He recalled being awakened by sensations of dryness and heat.  He had olfactory hallucinations.  He lost consciousness and hit his head.  When he regained consciousness, he did not have any coordination.  He was taken to the hospital for evaluation where he received stitches and was found to have a nasal fracture.  He reported his most recent seizure as occurring in March 2010, and he continued to take anti-epileptic medication.  

The examiner noted a history of one generalized convulsive epilepsy per three months during the past twelve months.  She cited the following reports of grand mal seizures: October 2009, two during December 2009, January 2010, February 2010, and the most recent in March 2010.  She diagnosed epilepsy and noted that the Veteran was restricted from driving.  She opined that it was less likely the Veteran's recent development of epilepsy was secondary to TBI.  She cited the type of in-service blast exposures, stress in civilian employment, sleep difficulties, and possible blast exposures as a civilian.  

The Veteran visited the VA neurology clinic in August 2010.  He described having seizure type symptoms (petit mal seizures) dating back to January 2007.  He had sensations of being electrocuted and premonitions.  He had a grand mal seizure on October 29, 2009.  He also described having migraines that were incapacitating for two to four hours, as well as more frequent additional stabbing headaches of a very brief duration mostly located on his right side, and headaches at the base of his skull that lasted from seconds to a few hours.  

Cranial nerve examination was mostly normal.  The Veteran showed olfaction present on the right side, but not the left.  He denied sensation on the left side of his face in the V1 and V2 distribution.  Motor and coordination examinations were normal.  He had absent reflexes for his left biceps, brachioradialis, and triceps.  He also had diminished reflexes for his right biceps, brachioradialis, and triceps and left ankle jerk.  The examiner assessed epilepsy with effective control from medication.  He also assessed migraines and paroxysmal stabbing headaches with good response to medication.  He recommended further cervical spine imaging to fully assess the headaches at the base of the skull.  

The Veteran revisited the VA neurology clinic in December 2010.  He had another seizure in October 2010 that his son witnessed.  The son described the Veteran as stiffening the left side of his body and thrashing his left arm for about 30 seconds.  The Veteran regained consciousness a few minutes later and had a terrible headache.  He recalled being confused, disoriented, and losing his coordination.  The examiner commented that the description fit the seizure criteria.  The Veteran continued to have the three headaches described in the August 2010 VA neurology records.  He reported having a migraine while waiting for the examiner.  The examiner noted that the Veteran waited with the lights off, but was able to complete the physical with the lights on.  Clinical findings were similar to those reported in August 2010.  A subsequent brain MRI scan did not provide further information regarding the new onset of facial numbness.    

In December 2010, a VA neurologist reported that the Veteran had epilepsy with seizures resulting in a loss of consciousness.  The seizures were not presently controlled and precluded motor vehicle operation.  The neurologist added that the inability to operate motor vehicles would prevent the Veteran from continuing his prior occupations as a soldier, governance advisor, and sales representative.   

Analysis 

(i) Increased rating for TBI under the old diagnostic criteria

The Veteran's service connected TBI with headaches is currently initially rated as 10 percent disabling under the old criteria of Diagnostic Codes 8045-8100.  38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2008).  He asserts that a higher rating is warranted.  As explained above, the old rating criteria of Diagnostic Code 8045 is exclusively for application for the rating period prior to October 23, 2008, and both the old and new rating criteria may be considered for the rating period beginning October 23, 2008.  38 U.S.C.A. § 1155; 73 Fed. Reg. 54,693 (Sept. 23, 2008).  

Under the pre-amended criteria for rating brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints of brain disease due to trauma such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated 10 percent disabling and no more under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 was not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

The Veteran here has endorsed having headaches, some memory impairment, and seizure type symptoms.  See August 2010 VA neurology clinic records.  However, there is no evidence that he has ever had multi-infarct dementia.  As such, a disability rating in excess of 10 percent is not assignable under the former criteria for purely subjective complaints under Diagnostic Code 9304. 

The pre-amended version of Diagnostic Code 8045 could be construed as prohibiting a rating in excess of 10 percent under Diagnostic Code 8100 for headaches, because the symptoms are wholly subjective.  However, it does not explicitly prohibit ratings under an alternate diagnostic code.  

In order for the Veteran to receive a rating higher than 10 percent under Diagnostic Code 8100 for his headaches, there must be evidence that the headaches are accompanied by characteristic prostrating attacks occurring on average once per month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Beginning at separation, the Veteran complained of headaches, but their precise frequency and severity were not described in detail.  In July 2008, he reported having prostrating headaches once a month.  In November 2009, he reported having prostrating headaches two to three times per month.  In July 2010, he stated that he had two to three migraines per month, with less than half of a prostrating nature.  The Board finds that these reports approximate the criteria for a 30 percent rating under Diagnostic Code 8100.  See id.

Because both Diagnostic Codes 8045 and 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to provide separate 10 and 30 percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  Thus, a single 30 percent rating under Diagnostic Code 8100 is warranted for the Veteran's prostrating migraines as a residual of TBI, replacing the 10 percent evaluation under Diagnostic Code 8045 in effect to this time. 

Additionally, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 8100.  The Board notes that on one occasion the Veteran reported prostrating headaches occurring more than once per month.  See November 2009 Veteran statement.  However, in other reports he described a lesser frequency of prostrating headaches.  See July 2008 VA general medical examination report; July 2010 VA epilepsy examination report.  Moreover, during the pendency of the appeal, the Veteran continued to be employed until October 2009.  Although he is currently unemployed, this appears to be related to his nonservice-connected seizure disorder.  See December 2010 VA physician's letter.  Thus, severe economic inadaptability due to headaches has not been demonstrated.  

In summary, the evidence is against a finding that the headaches either meet or approximate the 50 percent rating criteria under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

(ii) Increased rating for TBI beginning October 23, 2008 

As stated above, the Veteran's statements in his VA Form 9 are construed as a request for review under the new TBI rating criteria.  The Board will examine the record to determine if a higher rating is possible for the period beginning October 23, 2008, under the new TBI rating criteria.  Again, the date is based on the effective date of new regulations and not on a change in symptoms.

Considering the newly amended Diagnostic Code 8045, the evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  

Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  The Board notes that the Veteran began having grand mal seizures in October 2009.  However, these seizures have not been recognized as a service connected TBI residual and are not being considered for rating purposes.  

A rating in excess of 30 percent under the diagnostic code for residuals of a TBI requires at least a "2" evaluation to be assigned for one or more facets after October 23, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code  8045 (2011).  As detailed below, the highest level of severity for any facet was "2" under the revised criteria and a rating of 40 percent is warranted beginning October 23, 2008. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI brain injury are evaluated separately. 

A level of severity of "1" has been assigned for the memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  In this case, although in August 2007 an examiner noted two out of three object recalls after ten minutes, examiners in July 2008 and July 2010 did not find objective evidence of memory impairment.  

A level of severity of "0" has been assigned for the Judgment facet, as the Veteran has not been found to have impaired judgment.  See also July 2010 VA TBI examination report. 

A level of severity of "1" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is occasionally inappropriate.  A higher level of severity of "2" is not warranted unless an examiner finds evidence that social interaction is frequently inappropriate.  The July 2010 examiner commented that the Veteran had occasionally inappropriate social interaction.  There is no evidence suggesting that the Veteran's social interaction could be characterized as frequently inappropriate. 

A level of severity of "0" has been assigned for the Orientation facet.  The Veteran has not ever been shown to be disoriented to one of the four aspects (person, time, place, and situation) of orientation.  

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has not found evidence of abnormal motor activity.  This is consistent with the multiple findings of normal motor activity.  See VA examination reports, dated in July 2008, December 2008, and July 2010; VA treatment records from August 2010.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  This has not been shown. 

A level of severity of "0" has been assigned for the Visual spatial orientation facet.  In July 2010, the VA examiner determined the Veteran's spatial orientation to be normal.  No additional findings suggesting appreciable dysfunction in spatial orientation have been demonstrated.    

Resolving reasonable doubt in favor of the Veteran, a level of severity of "2" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  In this case, the Veteran has reported: intermittent dizziness, daily headaches, balance problems, mild memory impairment, decreased attention, difficulty concentrating, hypersensitivity to light and sound, and occasional blurriness.  A level of severity in excess of 2 is not available for this facet.  

A level of severity of "0" has been assigned for the Neurobehavioral effects facet.  
Although the Veteran has had instances of irritability, he has not demonstrated any psychological disorder or behaviors that would interfere with work or social interaction.  To the contrary, a January 2010 VA psychological consultation did not reveal a psychological disorder.  The July 2010 examiner considered the Veteran to be highly intelligent and communicative.  

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has not found evidence of comprehension or expression, or both, of either spoken language or written language that is occasionally impaired.  This is consistent with the July 2010 VA TBI examiner's comments that the Veteran had good communication abilities.  

At no time was the Veteran found to be anything but fully conscious. 

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet, as determined by examination.  Only one evaluation is assigned for all the applicable facets.  Therefore, in this case, the appropriate evaluation is 40 percent based upon the highest severity level of "2," which was assigned for the subjective symptoms facet. 

Although under some circumstances a Veteran may have separate ratings under both Diagnostic Code 8045 and Diagnostic Code 8100, the Board finds that separate ratings are not warranted under the facts of the present case.  The Board notes that the symptoms forming the basis for the 30 percent rating assigned by the Board under Diagnostic Code 8100 (namely the Veteran's headaches and associated symptoms) cannot be clearly separated from symptoms constituting the assignment of "2" for subjective TBI symptoms.  Under such circumstances, separate ratings are not warranted.  See Diagnostic Code 8045, Note 1.  Such separate ratings would result in impermissible pyramiding between headache symptoms that constitute TBI residuals.  See 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided). 

In summary, the Board finds that a 30 percent rating under Diagnostic 8100 for headaches as residuals of TBI is warranted prior to October 23, 2008, and a 40 percent rating for TBI residuals under the amended criteria of Diagnostic Code 8045 is warranted beginning October 23, 2008.  38 C.F.R. §§ 4.14, 4.124a, Diagnostic Codes 8045-8100 (2008 and 2011); Fed. Reg. 54,693 (Sept. 23, 2008).  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  However, no section provides a basis upon which to assign a higher rating.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's TBI and residual headache disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran has been unemployed since October 2009.  However, his unemployment has been attributed to his non-service connected seizure disorder, rather than any service connected disability.  Without evidence indicating the service connected disabilities alone are such of a severity as to result in unemployability, this issue is not for further consideration.  


ORDER

An increased rating of 30 percent for residuals of head injury, to include headaches and mild memory loss is granted prior to October 23, 2008.

An increased rating of 40 percent for residuals of head injury, to include headaches and mild memory loss is granted beginning October 23, 2008.  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


